DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered. Claims 1-6 and 10 are currently pending where claims 7-9 have been previously cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto hereinafter) in view of DE 102015205941 (Andreas hereinafter) and further in view of US 2010/0166571 (Van hereinafter).
Regarding claim 1, Yonemoto teaches a screw compressor that discloses a housing (Housing made of 6/7/8), wherein in an operationally ready and assembled state of the screw compressor, an oil sump is provided in the housing (Oil sump being the chamber 40 as seen in Figure 3), and an air inlet for feeding air to be compressed into the screw compressor (¶ 31 details suction port 15 which provides a pathway for the gas to be compressor by said screw compressor), an air feed channel for receiving air and supplying the air to the screw (Path along with air is entered to the compressor from the suction port 15).
Yonemoto is silent with respect to a magnet being arranged in the oil sump, and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing element.
However, Andreas teaches an oil drain plug hat discloses a magnet being arranged in the oil sump (Ring magnets 28 per Figures 1 and 2), and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing element (Spacer made of 10 which has an extended portion for the magnets to be placed onto and a threaded bolt end for being received onto the sump as seen in Figures 1 and 2).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sump of Yonemoto with the magnetic body of Andreas to ensure that any metallic particles in the fluid are taken in by the magnets and not the downline components. 

However, Van teaches a screw compressor (¶ 1 with Figure 1) that discloses an air filter attached to an air inlet (Air filter 6 along the duct towards screw compressor 2 as seen in Figure 1), an air feed channel for receiving filtered air from the air filter and supplying the filtered air to screws of the screw compressor (Downline piping from the filter 6 towards the valve 16), and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws (Inlet valve 16 shown in Figure 1 and ¶ 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw compressor of Yonemoto by incorporating the air filter and valve of Van to protect the screws from exterior particulates while regulating the intake flow therefore protecting the screws from damage.
Regarding claim 2, Yonemoto’s modified teachings are described above in claim 1 where Yonemoto further discloses that the screw compressor has no oil filter (in the entire description of Yonemoto there is no instance of a filter).
Regarding claim 3, Yonemoto’s modified teachings are described above in claim 1 where the combination of Yonemoto and Andreas would further disclose that the housing has a housing body (Yonemoto body 6) and a housing cover (Yonemoto Housing portion 7), and the magnet is arranged in the housing body (per the combination above in claim 1).
Regarding claim 4
Regarding claim 6, Yonemoto’s modified teachings are described above in claim 1 where Andreas further discloses that the magnet is formed as a substantially cylindrical disc (Evident of magnet 28 of Andreas as shown in Figures 1 and 2).
Regarding claim 10, Yonemoto’s modified teachings are described above in claim 1 where Andreas further discloses that the distancing element is a distancing sleeve (Extension of Andreas for the magnets 28 to mount on to is being interpreted as the distancing sleeve).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of DE 102015205941 (Andreas) in view of US 2010/0166571 (Van) and further in view of US 4957517 (Linnert hereinafter)
Regarding claim 5, Yonemoto’s modified teachings are described above in claim 1 but are silent with respect to a baffle plate arranged in the housing, wherein in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
However, Linnert teaches a compressor that discloses the use of a baffle within the housing (Baffle 122/124/126 within housing). The resultant combination would place the baffle of Linnert into or above the opening 46 in Figure 3 of Yonemoto such that in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sump of Yonemoto with the baffle of Linnert to prevent any excess oil swirling or turbulent forces from occurring.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added Andreas reference specifically overcomes the arguments proposed by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746